Citation Nr: 9901204	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-50 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left lower leg with a fractured 
tibia and an injury to Muscle Group XI.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to January 
1969.  He was awarded the Purple Heart Medal and the Combat 
Infantrymans Badge. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an evaluation in excess of 30 
percent for residuals of a shell fragment wound of the left 
lower leg with a fractured tibia and an injury to Muscle 
Group XI.


REMAND


The veteran contends that the residuals of a shell fragment 
wound of the left lower leg with a fractured tibia and an 
injury to Muscle Group XI are more disabling than reflected 
in the current 30 percent evaluation.

The Board notes that the veteran has been examined by VA in 
July 1995 and in March 1997.  The examinations show that he 
experiences a number of complaints and symptoms in relation 
to his service-connected residuals of a shell fragment wound 
of the left lower leg with a fractured tibia and an injury to 
Muscle Group XI disability, including pain in the left knee 
and ankle, burning into his foot, limited use of the middle 
three toes, scarring of the left leg with herniation, 
malunion, a rotational deformity of the left foot, shortening 
of the left leg, varus deformity, weakness, and atrophy.  

Arguments made by the veteran imply that he experiences 
difficulties beyond that described by the available record, 
particularly after using the affected extremity in 
relationship to employment.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (1998) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experience by the veteran.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court) specifically 
pointed out that musculoskeletal examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1998).  In this regard it is noted that 38 C.F.R. § 
4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.45, 4.59 (1998). In DeLuca the Court emphasized 
that a VA rating examination must adequately portray 
functional loss due to pain.  Although the VA examination 
reports note the veteran's complaints of pain, DeLuca 
specifically requires a determination of whether each 
specific joint in question exhibits pain, weakened movement, 
excess fatigability or incoordination.  These determinations, 
if feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  

The above matters were not discussed in the VA examinations 
associated with the record.  In light of DeLuca and in order 
to determine the veteran's current functional loss due to 
pain, as well as any other manifestations of his service-
connected residuals of a shell fragment wound of the left 
lower leg with a fractured tibia and an injury to Muscle 
Group XI, the veteran should be further evaluated.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court stated 
that where the symptomatology of a service-connected 
disability can be attributed to separate and distinct 
problems, each may be separately rated and then combined.  
The Court provided direction in rating such problems.  It 
said that, while evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided, it was possible for a veteran to have "separate and 
distinct manifestations" from the same injury, permitting 
different disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Therefore, a remand is required so that a 
determination can be made as to whether the veterans 
problems, including, but not limited to his leg shortening, 
rotational impairment of the foot, impairment of the toes, 
atrophy of the calf, and scarring of the left leg, ought to 
be considered separately in rating his service-connected 
disability.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should contact the veteran and 
inquire as to where he has received any 
treatment for residuals of a shell 
fragment wound of the left lower leg with 
a fractured tibia and an injury to Muscle 
Group XI since March 1997.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
medical records concerned with treatment 
of the veteran since March 1997.  All 
records obtained should be associated 
with the claims folder.

2. The veteran should be scheduled for 
orthopedic and neurological examinations, 
to be conducted by the appropriate Board 
certified physicians, if available, to 
determine the current manifestations and 
severity of his service-connected 
residuals of a shell fragment wound of 
the left lower leg with a fractured tibia 
and an injury to Muscle Group XI.  A copy 
of this remand as well as the claims file 
should be provided to and reviewed by the 
examiners prior to the examinations.  All 
indicated tests and studies should be 
conducted.  The veteran's complaints and 
the clinical findings should be recorded 
in detail.  It is essential that the 
neurologist discusses the presence or 
absence of symptoms compatible with any 
neurological disability, and provides a 
clear description of any neurological 
findings appropriate.  An opinion 
concerning the veterans employability 
should also be given.  A complete 
rationale for all opinions and 
conclusions expressed should be given.

The orthopedic examiner should fully 
describe any weakened movement, excess 
fatigability and incoordination present.  
Determinations on any affected joints 
exhibiting pain with use should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss.  If for any reason, it is 
not feasible to make the requested 
determinations, this should be stated for 
the record together with the reasons 
therefore.  All indicated tests and x-ray 
examinations should be conducted.  All 
residuals of the veteran's service- 
connected left leg and foot disability, 
including a full description of the scars 
and any scar-related limitation of 
function, should be described.  An 
opinion concerning the veterans 
employability should also be given.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  


3.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  


4.  The RO should undertake any 
additional development suggested by the 
examiners findings and opinions, or lack 
thereof.  Thereafter, the RO should again 
review the entire record.  The RO should 
review the evidence and determine whether 
the veteran's claim for an increased 
evaluation for the residuals of a shell 
fragment wound of the left lower leg with 
a fractured tibia and an injury to Muscle 
Group XI may be allowed.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca, supra. and 
all other applicable VA regulations, 
including 38 C.F.R. §§ 4.40 and 4.45, 
should be specifically discussed.  In so 
doing, the RO should consider all adverse 
symptomatology residual to the wounds, 
including scars, neurological damage, and 
muscle damage.  Consideration should be 
given to the provisions of 38 C.F.R. §§ 
3.321(b)(1), (1998).  Consideration 
should also be given to the principles 
enunciated in Esteban v. Brown, 6 
Vet.App. 259 (1994) concerning the 
assignment of separate ratings.  



If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the claims folder should be returned to 
this Board for further appellate review, if in order.  No 
action is required by the veteran until he receives further 
notice. The purpose of the remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.



. 
		
	F. JUGDE FLOWERS
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998). 

- 2 -
